Citation Nr: 1022645	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-18 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of fracture of right femur with 11/8 inch 
shortening and crepitus of right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to July 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2009).

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

While delay is regrettable, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for residuals of fracture of right femur with 11/8 
inch shortening and crepitus of right knee.

The Veteran's most recent VA orthopedic examination took 
place in February 2008, at which time it was noted that the 
claims file was not made available for the VA examiner to 
review.  The Board also notes that the VA examiner did not 
measure the length of the Veteran's right leg at this 
February 2008 examination.

Thereafter, private treatment records dated in July 2008 and 
March 2010 both noted that the Veteran's right knee symptoms 
were worsening and were currently moderate to severe, though 
an examination of his right knee on both occasions revealed 
passive flexion to 130 degrees, passive extension to 5 
degrees, and stability to varus and valgus stress.

At his March 2010 hearing, the Veteran testified that his 
right knee symptoms had worsened in recent years.  He 
acknowledged that he still had almost full range of motion in 
his right knee, but he also affirmed that he had pain with 
repetitive motion.  The Veteran also revealed that he was 
currently in the process of consulting with doctors about 
having surgery for his right knee.

In light of the above, the Board has determined that a new VA 
orthopedic examination is necessary in order to fully and 
fairly evaluate the Veteran's increased rating claim.

Additionally, the July 2008 and March 2010 private treatment 
records noted that the Veteran was receiving VA treatment.  
In November 2008, the Veteran submitted a letter from the VA 
Medical Center in Bay Pines, Florida to show that he had been 
approved by VA for fee-basis outpatient medical care.  
Therefore, relevant ongoing medical records should also be 
obtained, to include VA treatment records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his right leg and knee disability 
since October 2007.  After securing any 
necessary release, the RO/AMC should 
obtain any records identified which are 
not duplicates of those contained in the 
claims file.  In addition, obtain all 
current VA treatment records dating since 
October 2007, to include from the VA 
Medical Center in Bay Pines, Florida.  If 
any requested records are unavailable, 
then the file should be annotated as such 
and the Veteran should be so notified.

2.  Schedule the Veteran for a VA joints 
examination to determine the current 
severity of his service-connected 
residuals of fracture of right femur with 
11/8 inch shortening and crepitus of right 
knee.  The claims file must be provided to 
and be reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale should be provided for 
all opinions expressed.

The examiner should describe all 
symptomatology related to the Veteran's 
right leg and knee disability.  All 
indicated tests should be performed and 
all findings should be reported in 
detail, including range of motion of the 
right knee (specifying at what degree in 
motion pain begins), and measurement of 
the length of the right leg.

The examiner should also describe any 
functional loss pertaining to the 
Veteran's service-connected disability due 
to pain or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.

3.  After the development requested above 
as well as any additional development 
deemed necessary has been completed, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, 
then the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

